OFFICE   OF THE   AlTORNEY    GENERAL OF TEXAS
                     AUSTIN
                                                                       ,,.; -
                                                                                2


Bon. T. E. Trimbh,     Pa&r 8



          *sso. 2. Said tillano IndepsWent School
     Flatriot shall have and onjoy all the right@, powers,
     prlvllegor ar?d duties oonferrod and imposed upon la-
     dependent nchnol dirrtriots incorporntsQ under the
     General Laws 0r the state of Tarar.

              "sec. 3. The msaagemnt       and aontrol or all
     ra!ioolafrairs or the Mlano          Independent Sohool
     Dfrtrlat an oreated by thl8 &at shall be vorted
     in 8 Board or WY~D        Trustae8, who sha1 be eliotad
     b3 th0 gUIiiffed YOter8        Or  #cliQ IndOpendent BOhOOa
     Dlstrlot at the time and in the menner provtdrd bp
     tb0 fm~rai      mtutbs     r0r  tb   ei00ti0n  or trum~8
     la indepsndentschool dirtrlato; provided that
     i5aKadiot~ly    UpOn   the ta k in6 lit4at Of thi8 A& the
     county jUd60     of tilam oounty ahall order an lloot%on
     to be held in raid IndepwibOnt School Dlrtriotior
     the purpose or cleating 11ovan eohool truet**m* *id
     truetoes when eleoted ahall aeet and organl%e a8
     prorlded by the General Btatuteo and r~ll~etormlno
     by law whloh three &all oorve ror two year8 or un-
     til the tire. Saturday in April, 1919, and which row
     shall #wve ror one year or until the fir&              seturday
     in April lOl.6~ and their        nuocaoaors shall bo alsatad
     rrom time to tlas as prorldod by the Uanera .Statuk#
     govoraing truatoe       eletetione in frrdepondsntrohool
     di8triotr.'
           The boudarier     of   the Matriot   were enla~~gsd 87
B. B. 170, 4th C. 6.. 33th Le&lattuxe.   W. a16w~ that the
Dlstriot still opaxmtee uwdar tha above special a&8.  Art-
16le 2781, Retired Cl711 Btatut*r, made2

           "The Board of TrUrteoo Of ray Oity or town
     or any iaarpendoat sohool dl8triat way employ 8
     auparintaabnt,   prisoipal, teaahar, or other em-
     ,outlvs orrbere  in the eahoole therein r03! a tax5
     not to erooed three years, prooidml that the Boa%?6
     of Trustee8 of an lobopendrnt rohool  district
     whioh had a fmholartio population of 6,000 or mom
     in the last proaodine; rcholartic year may saploy
     a sugmrintendsnt, prlnaipal, teacher, or other
     exeoutire orrfoors in the ri~hools therein r0r 0
                                                                     252


Ronorable   T. M. Trlmble, Page 8



     tern not to exoeed ffve yeare. x11 twelve-month
     Oontr6ota made by tru6teea of ini!6?6lld8ntsohool
     district.6 with employscr herain mentioned shall
     begin on Duly first and end on June 30th of th6
     766X. tVSlfIl6tin~ the OOntraCt.‘

          Assuming that no other contract 6toOd in the Way,
on Ootober 27, l!XW, oould the parties have made 6 oontr6ct
OOVeriBg the three 6Ohool year6 1989-1940, 1940-1941 end
1941-19427 If 60, we think that by mutual oonsent they could
emend their existing contract 60 66 to make the aontraot
Qover that period of tiac. OthOmii66 not. It re6OlV66 it-
self down to the question a6 to when the three year oontraot
mentiOn6d in Artlole 8781 lpary6tart.

           IS the three year6~ to~ba 16666~266   fro86 the d8te Of
thi6 oontreot? We do not think 60. For, in aotual pr6otfoe,
it would be (L lititation of two pare.       Coat 6uoh oontreote
are sta&Ct,and lnanif'86t~ it 16 &OOd praCtiOe that they ohould
be made before eehools close in the 6prlng.        To hold that
the three pare   would start fraa the date of th6 oontnot
WOOid here 6uOh OOntr6Ot6   ending while school 16 in 6886iOn.
?ze do not believe auah 8 oonstruotion should bo adopted un-
lree oomp6116d, and inas spinion it 26 not.

          Doe6 th6 three gem provinio&apgly   only to the
length of the tar& of tho oontr6ot, thus lsevingl the p6rtie6
to rake a oontraot oovering any thr68 year prfcd in the
future, amy a tom beginning in Bepteaber 19481 Llkewi6e
we do not believe that Wa6 intended, 6UOh conrtruction would
be #nwhole6ome and is not oompelled.

          The aeanlne, 16rt i6 that the limitation it t0 a
period of three year6 beginning with t,he next eneuiB& eohool
    . To us thi'a conrtruction Ieem& the moat rearonable.
gt?ne~t 8B6UiBg  6chool year &ft8r Qotober 27, lPz@, WI8 the
year 1939-1940. And the SOhO     perr 1941-1942 is the third
year 0r the oontraat.   cur efrir6mtive en6wer follow6 to your
quertlon.
                                       Yours very truly




%W.ST ASSi&NT
dTTOR.NEY CililNEFu,~,
GRLxlh